 


109 HR 1384 IH: Firearm Commerce Modernization Act
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1384 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Gingrey (for himself, Mr. Kingston, Mr. Bradley of New Hampshire, Mr. Jindal, Mr. Souder, Mr. Wilson of South Carolina, Mr. Marshall, Mr. McCotter, Mr. Duncan, Mr. McHenry, Mr. Sessions, Mr. Hensarling, Mrs. Musgrave, Mr. Barrett of South Carolina, Mr. Westmoreland, and Mr. Miller of Florida) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend chapter 44 of title 18, United States Code, to update certain procedures applicable to commerce in firearms and remove certain Federal restrictions on interstate firearms transactions. 
 
 
1.Short titleThis Act may be cited as the Firearm Commerce Modernization Act.  
2.Authority to conduct interstate firearms transactions 
(a)Firearms DispositionsSection 922(b)(3) of title 18, United States Code, is amended— 
(1)by striking rifle or shotgun and inserting firearm; and 
(2)in subparagraph (A)— 
(A)by striking located, and inserting located or temporarily located,; and 
(B)by striking both such States and inserting the State in which the transfer is conducted and the State of residence of the transferee. 
(b)Dealer LocationSection 923(j) of such title is amended— 
(1)in the first sentence by striking , and such location is in the State which is specified on the license; 
(2)by striking curios or relics; and 
(3)by adding at the end the following: A licensee may conduct firearms transfers and business in compliance with applicable State and local law with any person not a licensee at any location at which the licensee may conduct business under this chapter.. 
 
